,Mr. Chief Justice Johnson delivered the opinion of^the Court. The first question presented by the record relates to the jurisdiction of the justice of the peace. The account on file, if it should be admitted that it exhibits any contract whatever, most certainly shows no privity as between the parties. There is no law in force in this State that authorizes an assignment or sale of an open account so as to transfer the legal interest to the assignee or purchaser, and consequently no suit is maintainable directly in his own name. If the plaintiffs below made a bona fide purchase of the account from Peterson, they thereby acquired the equitable interest only, and, in order to enforce their rights, they would be compelled to sue in his name for their use and benefit. Equitable interests thus acquired are under the protection of the courts of law as well as courts of equity. (See Buckner vs. Greenwood, 1 Eng. R. 206.) It was also said by this Gourt, in the case of Campbell & Cureton vs. Sneed, 4 Eng. 121; “It is a well settled principle that courts of law will notice the assignment of a chose in action and protect the interest of a cestui que’trust against every person who has notice of the trust.” This account is not in such shape as to admit of evidence going to fix any indebtedness on the defendant below and in favor of the plaintiffs. The plaintiffs having failed to file a cause of action between themselves-and the defendant, the justice necessarily acquired no jurisdiction over the subject matter of the suit. (See Levy vs. Shurman, 1 Eng. 184.) It being settled that the justice had no right to exercise j urisdiction over the subject matter of the suit, we do not feel called upon or even at liberty to express any opinion as to the correctness of the subsequent proceedings during the trial of the cause. The justice never having acquired jurisdiction, it follows that the Circuit Court could not exercise it through the appeal. The judgment of the Circuit Court herein rendered is, therefore, reversed, and the cause remanded, with instructions to strike it from the docket.